FILED
                            NOT FOR PUBLICATION                                DEC 13 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRYAL J. CULLER,                                 No. 09-16114

               Petitioner - Appellant,             D.C. No. 3:07-cv-01552-WHA

  v.
                                                   MEMORANDUM *
BOARD OF PRISON TERMS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    William H. Alsup, District Judge, Presiding

                            Submitted December 6, 2010 **


Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       California state prisoner Jerryal J. Culler appeals pro se from the district

court’s dismissal of his 28 U.S.C. § 2254 habeas petition for failure to pay the

filing fee or provide an in forma pauperis application in accordance with 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1915(a)(2), and for denying his subsequent motions to reconsider. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      A certificate of appealability (COA) was neither sought by Culler nor issued

by the district court in this case. We construe Culler’s notice of appeal as an

application for a COA, and grant a COA sua sponte on the issues of whether the

district court improperly dismissed Culler’s habeas petition and whether the district

court improperly denied Culler’s motions to reconsider. See 28 U.S.C. § 2253(c);

see also 9th Cir. R. 22-1(e).

      The district court did not abuse its discretion when dismissing Culler’s

petition since Culler did not provide sufficient evidence of his timely compliance

with the deadline set by the district court for remedying the deficiencies in his in

forma pauperis application. See e.g. James v. Madison Street Jail, 122 F.3d 27, 28

(9th Cir. 1997) (per curiam) (explaining requirements for timely filing by pro se

prisoner of in forma pauperis petition under 28 U.S.C. § 1915(a)(2)).

      The district court also did not abuse its discretion when denying Culler’s

motions for reconsideration since Culler did not identify any new evidence, change

in law, clear error, or manifest injustice. See Sch. Dist. No. 1J, Multnomah County,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993).

      AFFIRMED.


                                           2                                      09-16114